AIDS/HIV in view of the XVIII International AIDS Conference (Vienna, July 18-23 2010) (debate)
The next item is the statement by the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy on AIDS/HIV in view of the XVIII International AIDS Conference (Vienna, July 18-23 2010).
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, honourable Members, I welcome the opportunity to participate in this session on human rights and HIV/AIDS. It is a timely debate, as we are only 11 days from the opening of the 18th World AIDS Conference, which will take place in Vienna.
The spread of HIV continues to cause considerable suffering. The impact of HIV is worse in situations where human rights are not respected, and we know that conflict situations can lead to an increase in HIV infections, especially when sexual abuse against women and children is common. In the absence of proper anti-discrimination laws, people living with HIV are often too frightened to come forward for help because of fear of stigma.
In countries where homosexuality is criminalised, some face the additional fear of imprisonment and, in extreme cases, even the death penalty. Human rights should empower individuals, including people affected with HIV. The right of everyone to enjoy the highest attainable standard of physical and mental health implies that those who are affected by HIV must have access to information as well as to effective prevention and treatment options. Affected people should not be discriminated against because of that status.
Honourable Members, we know that HIV infection is used in some countries as a reason to exclude asylum seekers from their right to seek protection. Infected persons may lose their right to work; infected children are sometimes excluded from school. The European Union has been at the forefront of the defence of the rights of HIV-affected and infected people. The European Council adopted conclusions in November 2009, with an EU programme for action to confront HIV/AIDS through external action, including the need to address the human rights aspect.
The European Union has been very active in promoting freedom of travel for people living with HIV. Our stance is that HIV-specific restrictions on entry, stay and residence based on that status are discriminatory and do not protect public health. We therefore welcome the recent modifications of the regulations in the US and in China as positive signs. In the last months, EU representatives, both in Brussels and in partner countries, have made several démarches on this issue, including voicing EU concerns about the criminalisation of sexual behaviour among consenting adults - Uganda, Burundi, Malawi - or harassment of AIDS activists by police and judicial authorities in Senegal.
The recent adoption of an EU tool kit to help promote and protect the respect of human rights by lesbian, gay, bisexual and transgender people will further consolidate EU action in this area.
Madam President, I want to thank Mrs Ashton very much, because - although everyone is watching the match outside - we in here are debating the rights of people who are suffering from AIDS. We are debating, because it is a very distressing matter for all of us. Although recent years have seen progress in treatment and prevention, we now have just under five years to reach the Millennium Development Goals, in which Member States of the United Nations undertook to restrict the spread of HIV/AIDS and to reduce the number of new infections.
Meanwhile, the truth is that the number of people infected with the virus is rising. This concerns some regions in particular, and certain social groups among women and girls. Therefore, in our resolution, we declare and give strong support to three types of action. Firstly, legal measures intended to encourage countries at particular risk from AIDS to make the fight against AIDS a priority and to prepare plans for fighting the disease, including the preparation and introduction of anti-discrimination laws intended to protect those social groups which are at risk.
Secondly, we strongly emphasise educational measures. It is particularly important to ensure access to education and provision of information about HIV in order to turn discrimination into understanding and acceptance. This is important not only in developing and underdeveloped countries, but in European countries, too, it is still a painful and important question.
Apart from educational activities, we emphasise the importance of access to certain drugs. For example, in the autumn, a free trade agreement will be signed with India. One of the fundamental problems we encountered during our visit to India was when people emphasised how the country produces very cheap drugs which can help prevent and fight AIDS. When the agreement with the European Union is signed, this will be restricted, and so this issue, too, must be taken into account.
on behalf of the S&D Group. - Madam President, listening to Baroness Ashton's introductory statement, I can only say that I feel I can go home. My work is done. I have rarely listened to someone on this side of the House sitting in her position that understands not only what we have done, not only what we are doing, but what we need to do to protect those who are most vulnerable.
That is why I am really pleased that the Parliament has decided to take a rights-based approach, because once you have rights, those rights can be enforced by you, by civil society acting on your behalf, or can be enforced by your government - and I speak also as Parliament's rapporteur on the review of the Millennium Development Goals.
Sadly, with AIDS and HIV, the numbers are growing: currently over 33 million people are living with AIDS and HIV. In 2008 alone, 2.7 million people were newly infected, most of those in sub-Saharan Africa and most - 60% - women and young children. There is quite clearly so much more we need to do. We need to empower individuals about the choices they have, about their bodies and about denying the rights that others wish to force upon them - particularly men - or those, like transgendered people, who are often sex workers and have no choice but to yield to the demands of others. That is why I am particularly pleased that we have made reference to those who are primarily affected by this.
There are elevated levels of infections amongst sex workers, men who have sex with men and deny their own sexuality because of a low esteem level, transgendered people, prisoners, injecting drug users, migrant populations, refugee and mobile workers in nearly all regions. In our own near neighbourhood, Ukraine and Russia, as well as other countries, there are epidemic levels.
It is, however, not all a negative story: the EU has led on this and will continue to lead, and I hope we will lead at the 18th Annual Conference in Vienna.
I just want to say this. Behind all of those statistics of millions, imagine that there is one life affected with the reality of living with AIDS and HIV. Think of the lost generations, lost lives, lost lovers, lost parents, lost brothers and sisters, lives often lost by the loss of the other. Think of the waste - the total, abject waste of life from the preventable transmission of the HIV virus.
on behalf of the ALDE Group. - Madam President, first of all, I would like to thank Baroness Ashton for her introduction and both my colleagues, Mrs Kolarska and Michael Cashman, for their words.
I wholeheartedly subscribe to what has been said. I have to say that one of the last things that Michael Cashman just said - that this is a preventable disease - gets me very frustrated. With very simple means and for free - it does not cost a penny - we could prevent so many cases of HIV/AIDS. We could prevent so much misery.
I will look at a couple of key words, starting with stigma. Mrs Kolarska mentioned discrimination and it was also mentioned by you, Baroness Ashton. Even within the European Union, there is still stigma. Look at the fact that within a number of Member States, for example, homosexual people are still not allowed to donate blood. Or that there are still Member States which, against all the rules and all the principles that we stand for, ask people for an HIV negative declaration before they allow them to enter the country, even within the European Union. Those are the things that we should address when we are telling other countries in the world how to behave better. So, if we welcome the lifting of the travel ban in the US, we should apply the same principles within the European Union.
In addition to stigma, there is also the problem of narrow-mindedness regarding sexual morals. I am always shocked to find that there are still people in this House who feel that they cannot endorse the kind of resolution that we will be voting tomorrow because it makes reference to sexual and reproductive health rights and sexual autonomy for women. If we simply recognised those principles and notions, and if we had the support of all the Members in this House, then we could already eliminate so much misery. I fail to understand how people can refuse to endorse these principles and still look people - mainly women, I have to say - in the eye who are suffering from these debilitating diseases. I think that autonomy and rights for women are something they have to come clean on. Recognise the fact that women are in charge of their own bodies and that they decide - not only outside the European Union, but also inside the European Union.
These are all things that do not cost a penny - access to medication and to adequate health services. It is basic. Within the European Union, we consider that a basic human right, which is also the theme of today's debate. Why, then, do we deny that right to other people or consider it a privilege or a favour? No, it is a fundamental right. In addition, if you are practical, we are in the midst of an economic crisis which hits countries outside the European Union particularly. A healthy labour force is the first precondition for economic development, let us face it. Let us invest in health.
I would therefore like to appeal to those countries who are currently considering cuts in their budgets for development assistance and, in particular, assistance to public health. That should be one of our priorities, and we should not be talking about budget cuts. We should be talking about support to those countries, not forgetting, at the same time, to appeal to the responsibility of the national governments.
In conclusion, I would urge all members of all groups across this House to endorse the resolution tomorrow.
on behalf of the Verts/ALE Group. - Madam President, I will wholeheartedly support what has been said by the three colleagues from three other political groups about HIV and AIDS and I would also like to thank the High Representative for her approach to this question. The resolution that we are going to adopt tomorrow will be a very important contribution to the 18th International AIDS Conference, which will be held in Vienna later this month. There, we can indeed emphasise how important it is that the European Union is going to work with those countries who still have laws and policies which are real obstacles to taking care of people who have HIV/AIDS. These are important obstacles in the prevention of this disease. In our resolution, we state that there are still 106 countries of this kind. It is a major task in our foreign policy and our development policy to emphasise that we need evidence-based approaches to HIV/AIDS.
We should deal with prejudiced ideas and discrimination that still exist. It is very sad to see that many countries still criminalise same-sexual behaviour. We have to tell these countries that it is not something that can be adopted on the basis of traditions and culture. It is about treating human beings in a decent way, it is about their rights, and the rights-based approach is the right one.
Madam President, Commissioner, we must repeat these statistics to everyone, after all, because they cannot be repeated enough. In 2008, there were 2.4 million new cases of people with AIDS and 2 million deaths, and the toll is rising year on year. Today, there are 33.4 million people with the disease, and that is just an estimate. Two thirds - I repeat, two thirds - of these people do not even have access to treatment. We are talking about a disease whose increased incidence is inversely proportional to the access to treatment. It is estimated that more than 22 million of the total number of people infected live in sub-Saharan Africa.
There are other imbalances, too: for example, the number of women with the disease continues to be much higher than the number of male sufferers. It is now a matter of urgency, as it was yesterday and the day before that, to commit to prevention, access to treatment and a response based on human rights.
We call for the Commission and the Council to take up their stated commitments and come to view AIDS as a global priority for public health. We therefore need policies to reduce vulnerability and combat different kinds of discrimination, such as the kind faced by blood donors from infected people, even within Europe, merely because they have a sexual orientation that is different from the norm. Existing support has clearly proven inadequate, and so it is necessary to strengthen the Global Fund to Fight AIDS, Tuberculosis and Malaria, and to recognise that general cuts in funding for sexual and reproductive health programmes in developing countries has only aggravated this situation.
We are proud of Europe as a champion in terms of development aid, but this champion cannot be two-faced, and that applies to all of us.
Madam President, I would like to compliment Baroness Ashton for her good work in getting to grips with her brief. In the very short time she has been here today, she has acquitted herself very well.
My experience of HIV/AIDS goes back to a couple of years ago, when I worked on a voluntary basis in Malawi. I saw there at first hand the devastation of HIV/AIDS amongst children, amongst adults. It is a country of 12 million people, with a life expectancy of 42 years and one of the highest prevalences of HIV/AIDS in the world, with almost three quarters of a million children suffering from HIV/AIDS. It is estimated that 86 000 people die per year from it, and another 80 000 at least get HIV/AIDS annually.
Only 50% off those who need ART have access to it, so an awful lot needs to be done. Three things must be done. One, medical care: firstly to try and prevent it, secondly to treat it when it occurs. Secondly, education: so, again, people will know how to prevent it and also have a more compassionate attitude to those who have contracted it. Thirdly - and Baroness Ashton referred to this - the elimination of certain practices based on the rights of certain mere individuals within tribes who have free access to do as they will with young girls and widowed women. This has to stop, and that has to be brought home to the tribes themselves. I think through the EU, we might help in eliminating that traditional practice.
Finally, I also want to say that, in doing that, we need to work with the authorities on the ground. One thing I did notice in Malawi: I used to buy the paper every day, and I read several articles which were critical of NGOs because of their failure to work in conjunction with local groups. So to avoid what would be seen as intellectual or cultural colonialism, we work with the people to ensure them a better life and also to eliminate this scourge of HIV/AIDS.
Madam President, I am very happy that we will have a common resolution, hopefully with the votes of a large majority of this Parliament, on this resolution. It is - as has been said - in the preparation of the 18th International AIDS Conference in Vienna - which is my home town - and which has as its topic, 'right here, right now'. It is about a rights-based approach to HIV and AIDS, something that has been missing in the past. As we all know - and as has been said by all of the speakers here - that HIV and AIDS leads to the fact that people affected by it - people infected - are seen as people sidelined. They are marginalised. They are not seen as somebody who is in the mainstream of society. This is the need: to make them the focus of attention, the focus of prevention and the focus of health care.
I would like to remind everybody that even the WTO, in its Doha Declaration in 2001 on TRIPS, made it clear that primacy of health has to come before commercial interests, which is especially important in countries like Africa, where 60% of people infected are women and girls - those who traditionally have less access to health care and have less money. So the whole issue of patenting medicine, of making medicine available for poor people - poor sections of the population - is key in the struggle against AIDS and HIV infection. As has been said before, women and girls are more affected now than at the beginning of the epidemic, when it was mostly gay men. But it is not a disease that mostly affects gay men any more. In the world context, it is mostly women and girls who are affected - and men as well.
So I ask everybody - and I really plead to those who have not signed up for the declaration - to vote in favour tomorrow, to make it clear that sexual and reproductive health and rights are for everybody, and especially those affected by HIV and AIDS.
(SK) AIDS continues to be a deadly disease and, despite medical progress, is still killing millions of inhabitants of our planet. The HIV virus attacks the immune system in such a way that the patient sooner or later dies from another infection, for example, tuberculosis or another concurrent infection.
According to epidemiological studies, the vast majority of people are infected during unprotected sex with an infected person.
However, let us be honest. If we ask who these infected persons are, then I think the answer is that they are usually male or female sex workers, who have numerous sexual contacts every day, often without using any form of protection. They then become a breeding ground for spreading the disease, and let us not be so naive as to imagine that more frequent medical checkups, for example, once a week, will solve anything.
I speak as a doctor, and I know as a professional that when you examine someone on Monday, and the next check will come a week later, they may get infected in the intervening period and then become a source of infection themselves.
Another risk group, as Mr Cashman pointed out earlier, are citizens who are sex workers, often with a homosexual orientation. As we know, there exists in this community - because it is a closed and small community - there exists the practice of frequently changing partners, and it is only a matter of time before people in such a community become infected.
We therefore have to do something, and I support research into new cures. Of course, antiretrovirals are often not completely effective, and I hope that within the context of the Seventh Framework Programme for Science and Research, which European science also supports, we will discover new molecules that will really bring a cure to these infected people.
I have a lot more comments here. I am in favour of us, as Europe, providing major assistance to Africa. There are millions of people, especially in the sub-Saharan region, and it is our moral duty to help Africa.
(IT) Madam President, ladies and gentlemen, there is no doubt that today, AIDS continues more than ever to threaten health, and not only the health of European citizens. Each year, thousands and thousands of people die, and this problem is even more acute in developing communities.
That is why we must not lower our guard. That is why there needs to be more prevention, more information and more rehabilitation but, above all, more resources, and those resources need to be utilised properly. There needs to be support for families, because the problems of AIDS victims become family problems, and action needs to be taken to make a series of behaviour and lifestyle choices healthier and more appropriate. The aim is to have a measurable health result, and the specific aim is to ensure that, in time, these problems are increasingly reduced.
(DE) Madam President, in recent years, the majority of new infections have affected 15 to 24 year olds. It is young people in particular who underestimate the potential risk of infection. This is a consequence of ignorance of the disease. They are too young to remember the information campaigns of the 1980s and sex education is not a mandatory component of the curriculum in schools.
A Eurobarometer survey in 2005 showed that the majority of European citizens would be in favour of increased EU involvement in combating HIV/AIDS. However, this survey also reveals the problem of half-truths that are still prevalent among the population. New campaigns must be launched to provide suitable information to the very different target groups and to once again avoid stigmatising those with the disease.
(EL) Madam President, as Mrs Werthmann said earlier: although today, some 33 million people throughout the world are carrying the fatal virus, there are many people, especially young people, who do not know the risks implied by a lack of care and we seriously need to continue the information campaigns which are not, in fact, as intense as they were in the past.
A second point to which we must give due attention is the fight against the social exclusion which results from making contamination known, as a result of which approximately 30% of the people in the European Union who have the virus do not know that they are carriers and this increases the risk of transmission.
Given these two objectives, the virus must be fought as a global health priority. The Commission and the Council must take responsible action and promote financing for programmes. That is crucial. The emphasis must be put on guiding and informing young people and, finally, public awareness must be increased and the public must be properly informed, so that the risk of social exclusion is significantly reduced.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I begin by saying that I am confident that the Vienna conference will help us to move forward in enforcing the rights of people to be protected against avoidable HIV infections and in gaining access to the evidence-based prevention and highly efficient treatment that so many honourable Members have referred to this evening.
I want to assure you as well that we will maintain and increase our dedication to defending these rights inside Europe, but also as part of our relations with third countries, whether they are close to our borders or on other continents. Unfortunately, I will be in the Middle East, so I will not be able to participate in the Vienna conference, but my colleague, Commissioner Dalli, who of course carries a portfolio for health and consumer policy, will represent the European Commission and will speak at the opening session of the conference.
Many services of the Commission from different sectors in health, research and development will attend and, if I may, I would like to extend an invitation to any honourable Members participating in the conference to meet with the services in the EU area where policies and actions that we take in the EU will be presented, or indeed to join the satellite sessions which are being organised by the Commission.
If I may, I will conclude my remarks by doing something that honourable Members have also done in this debate. My personal story of this starts by remembering that there has been an important football match in South Africa tonight. I recall that when I was in South Africa a few years ago, I was taken for a drive outside of Johannesburg up into the country. The person driving me was talking about the problems of HIV and AIDS in South Africa - an issue which has been taken up by many people and not least by someone I have had the privilege of working with, Annie Lennox, the singer.
As we drove through the countryside the driver said, 'pick a village, pick any village that you like in the next hour'. We drove along and I said I saw many villages but I would choose that one. I pointed to a village, we drove into the village and he drove me to the graveyard. He said that in Africa, the tradition is that you do not lay the headstone for one year after the death of a person, so any crosses that you see, small crosses, represent people who have died within the last year. I went to this graveyard and there were hundreds of them. He said to me very simply: those are the victims of AIDS.
Honourable Members, what I saw was the tragedy of an unnecessary devastation and I pay tribute to the honourable Members who have put forward this resolution and promise to do my best to support its implementation.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 8 July 2010.
Written statements (Rule 149)
The number of people living with HIV/AIDS is steadily rising, with estimates showing that 33.4 million people are infected with HIV/AIDS worldwide, including no fewer than 2.7 million who were infected in 2008.
I believe that both the European Commission and Council must step up their efforts to tackle the issue of HIV/AIDS as a global public health priority, with a key focus on human rights in the prevention and treatment of this disease and in the provision of care and assistance to those who are affected. Both these institutions must encourage the countries which are worst affected by the HIV/AIDS virus to establish coordinated national policy frameworks for combating HIV, which will guarantee effective measures for preventing HIV and for caring for people if they become ill with the disease.
The European Commission, Member States and the international community must adopt as quickly as possible the legislation which will guarantee access to effective, affordable medicines for treating the HIV virus, to diagnostic services, and to the technologies supporting preventive, curative and palliative care for the HIV infection.
in writing. - It is important to prepare well for this crucial conference, especially with a view to how to reduce the enormous cost of pills administered to affected parties. In Malta, the importers of medicinal products and the Nationalist Parliamentary Secretary have agreed to reduce the price of 63 medicinal products. It is astounding when there are over 3 000 medicinal products that are distributed in Malta. This means that only 2% have actually been targeted. Amongst the medicines which have been reduced in price, two were taken as examples forwarded to the Commission comparing the exorbitant prices in Malta and Belgium. Zocor 20mg has been reduced, but it is still 240% more expensive in Malta than it is in Belgium. From the other examples provided, all remain more expensive in Malta, the highest being Tegretol 200 mg, which is 150% higher in price, and Lexotan 3 mg - 113% higher. The lowest is Actonel 35, which is 20% higher in Malta. The fact that medicines have started to decrease in price, although not enough, only illustrates how right we have been not to accept the excuses put forward by a number of medicine providers. Let us hope that this is only the beginning in achieving our aim.